FOURTH AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS FOURTH AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Fourth Amendment”) is entered into as of this 19th day of March, 2010
(the “Effective Date”), by and between STINGRAY PROPERTIES, LLC, a Minnesota
limited liability company (“Seller”); CRYSTAL BLUE PROPERTIES, LLC, a Minnesota
limited liability company, SYLVAN HOLDINGS, LLC, a Minnesota limited liability
company and DR. SAMUEL ELGHOR, an individual (collectively, “Seller Guarantor”);
G&E HEALTHCARE REIT II SARTELL MOB, LLC, a Delaware limited liability company
(“Buyer”); and FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”).

RECITALS

A. Seller, Seller Guarantor, Grubb & Ellis Equity Advisors, LLC, a Delaware
limited liability company (“GEEA”), and Escrow Agent entered into that certain
Real Estate Purchase Agreement and Escrow Instructions dated January 7, 2010
(the “Original Agreement”), as amended by that certain First Amendment to Real
Estate Purchase Agreement and Escrow Instructions dated February 8, 2010, as
further amended by that certain Second Amendment to Real Estate Purchase
Agreement and Escrow Instructions dated March 1, 2010, and as further amended by
that certain First Amendment to Real Estate Purchase Agreement and Escrow
Instructions dated March 5, 2010 (the amendments, collectively with the Original
Agreement, shall be referred to herein as the “Agreement”) pursuant to which
Seller agreed to sell, and GEEA agreed to purchase, certain real property
located in Sartell, Minnesota and more particularly described in the Agreement.
Capitalized terms not otherwise defined herein shall have the meanings
attributed to them in the Agreement.

B. Pursuant to that certain Assignment and Assumption of Purchase Agreement and
Escrow Instructions dated January 7, 2010; GEEA assigned all of its right, title
and interest in and to the Original Agreement to Buyer.

C. Seller and Buyer desire to amend the Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

1. Closing Date. Notwithstanding anything to the contrary in the Agreement, the
parties hereby acknowledge and agree that the Closing Date shall be March 31,
2010.

2. Due Diligence Period. Notwithstanding anything to the contrary in the
Agreement, the parties acknowledge and agree that the Due Diligence Period shall
be extended through and shall expire on Friday, March 26, 2010. Notwithstanding
the foregoing or anything to the contrary contained in the Agreement, the
parties acknowledge and agree (a) that One Hundred Thousand and No/100
($100,000.00) of the Deposit shall not be returned to Buyer unless escrow fails
to close due to any of the reasons listed in (i) – (iv) of Section 1.4.2 of the
Agreement and/or unless escrow fails to close due to the failure of the
conditions precedent in favor of Seller contained in Sections 5.5.2 and/or 5.5.4
of the Agreement and (b) that One Hundred Thousand and No/100 ($100,000.00) of
the Deposit shall continue to be freely refundable in accordance with
Sections 3.5 and 3.6 of the Agreement. Notwithstanding anything to the contrary
in the Agreement, the parties acknowledge and agree that the Deposit shall be
returned to Buyer if escrow fails to close to due the failure of the conditions
precedent in favor of Seller contained in Sections 5.5.2 and/or 5.5.4.

3. Acquisition “Subject To” the Loan. The parties acknowledge and agree that the
Existing Lender denied its consent and approval to the Loan Assumption.
Notwithstanding the foregoing, the parties acknowledge and agree that the
Existing Lender has approved the Buyer’s acquisition of the Property “subject
to” the Loan, so long as the Buyer and the Seller execute certain “lender
consent documentation” (any and all such required documentation shall be
collectively referred to herein as the “Lender Consent Documentation”); the
parties are currently in the process of negotiating the Lender Consent
Documentation with the Existing Lender. The parties are further negotiating a
Performance of Loan Obligations and Indemnity Agreement and a Mortgage, Security
Agreement and Assignment of Rents and Leases (to be subordinate to the Loan)
(collectively with any other documentation between the Seller and the Buyer as
to the Buyer’s acquisition “subject to” the Loan, the “Seller Consent
Documentation”). If Closing occurs, Buyer shall be obligated to perform and/or
assume certain obligations of Seller under the Loan in accordance with the terms
of the Seller Consent Documentation and the Lender Consent Documentation; as a
result of such performance and/or assumption and notwithstanding anything to the
contrary herein or in the Agreement, Buyer shall receive a credit at Closing
against the Purchase Price in an amount equal to the sum of the unpaid principal
balance of the Loan, and any interest, default interest or other sum that is due
and payable to the Existing Lender on the Closing Date. Notwithstanding anything
to the contrary in the Agreement, in lieu of paying for the Loan Assumption
Related Fees, Seller shall pay all costs, fees and expenses in connection with
the Existing Lender’s approval of the Buyer’s acquisition of the Property
“subject to” the Loan, including, without limitation, Existing Lender’s
attorneys’ fees incurred in preparing and negotiating the Lender Consent
Documentation.

3. Conditions Precedent Favoring Buyer. The parties hereto hereby acknowledge
and agree that the condition precedent in favor of Buyer contained in
Section 5.4.1 is hereby deleted in its entirety as inapplicable. The parties
hereto hereby further acknowledge and agree that the following conditions
precedent in favor of the Buyer shall be added to Section 5.4 of the Agreement:

“5.4.8 Seller shall have obtained the consent of Existing Lender to the Buyer’s
acquisition of the Property “subject to” the Loan, and Buyer, in its sole
discretion, shall have approved the Lender Consent Documentation, the Seller
Consent Documentation, any additional financial information regarding the
guarantors of the Loan provided by Seller and any and all other matters relating
to the “subject to” acquisition.

5.4.9 Seller acknowledges that GEEA has assigned all of its rights, title and
interest in and to this Agreement to Buyer and that Buyer is an affiliate of a
Registered Company which is required to make SEC Filings. Seller shall comply in
all respects, as determined by Buyer in its sole discretion, with Seller’s
obligations to assist the “assignee” of GEEA (Buyer) with the preparing of SEC
Filings as set forth in items (i) – (xiv) of Section 9.19 of the Agreement.
Seller further agrees to deliver, no later than Friday, March 26, 2010 or
Closing, whichever is earlier, completed versions, on Seller’s letterhead, of
the representation letter and the audit letter described in items (xii) and
(xiv), respectively, on the forms set forth as Exhibits E and F to the
Agreement, respectively, with no blanks, subject to Buyer’s approval in its sole
discretion. (The parties acknowledge and agree that any representation letter
provided to Buyer on or before March 19, 2010 shall be discarded and shall not
be deemed to satisfy this condition.)”

4. Conditions Precedent Favoring Seller. Notwithstanding anything to the
contrary in the Agreement, the parties hereto hereby acknowledge and agree that
the following condition precedent in favor of the Seller shall be added to
Section 5.5 of the Agreement:

“5.5.4 Seller shall have obtained the consent of Existing Lender to the Buyer’s
acquisition of the Property “subject to” the Loan, and Seller, in its sole
discretion, shall have approved the Lender Consent Documentation and the Seller
Consent Documentation.”

4. Required Title Condition. The parties hereby acknowledge and agree that the
following items shall be deemed a part of Buyer’s “Required Title Condition”:

a. Seller shall execute and deliver the Estoppel Certificate attached hereto as
Exhibit A on or before the earlier of Friday, March 26, 2010 and Closing.

b. Items 4 – 7 listed on Exhibit G to the Agreement shall be deleted in their
entirety, and shall not be deemed to be “Permitted Exceptions.”

5. Entire Agreement. The Agreement, as modified by this Fourth Amendment,
constitutes the entire agreement between the parties hereto with respect to the
transactions contemplated therein. Except as modified by this Fourth Amendment,
the Agreement remains unchanged and unmodified and in full force and effect, and
the parties hereto hereby ratify and affirm the same.

6. Counterparts. This Fourth Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures to this Fourth Amendment transmitted by facsimile
or electronic mail shall be treated as originals in all respects.

7. Effective Date. This Fourth Amendment shall become effective and binding upon
Buyer and Seller on the Effective Date, without regard to the date on which
Seller Guarantor or the Escrow Agent executes this Fourth Amendment.

[Remainder of page intentionally left blank; signatures to follow on next
pages.]IN WITNESS WHEREOF, the parties hereto have entered into this Fourth
Amendment as of the Effective Date.

SELLER:

Stingray Properties, LLC,
a Minnesota limited liability company

By: /s/ Gary W. Verkinnes
Name: Gary W. Verkinnes
Its: Partner
Date: March 19, 2010

SELLER GUARANTOR:

Crystal Blue Properties, LLC,


a Minnesota limited liability company

By: /s/ Gary W. Verkinnes
Name: Gary W. Verkinnes
Its: Partner
Date: March 19, 2010

Sylvan Holdings, LLC,


a Minnesota limited liability company

By: /s/ Jeff Gerdes
Name: Jeff Gerdes
Its: Partner
Date: March 25, 2010

Dr. Samuel Elghor, an individual

/s/ Samuel Elghor
Date: March 22, 2010

BUYER:

G&E HEALTHCARE REIT II SARTELL MOB, LLC,


a Delaware limited liability company

      By:
Title:  
GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,
a Delaware limited partnership
Sole Member
By:
Title:  
GRUBB & ELLIS HEALTHCARE REIT II, INC.,
a Maryland corporation
General Partner

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
Date: March 19, 2010


ESCROW AGENT:

First American Title Insurance Company

By: /s/ Barbara Laffer
Its: Escrow Officer

Date: March 19, 2010

1

Exhibit A
ESTOPPEL CERTIFICATE
FOR
DECLARATION OF EASEMENTS, DEVELOPMENT STANDARDS AND PROTECTIVE EASEMENTS

THIS ESTOPPEL CERTIFICATE (this “Certificate”) is made as of this day of , 2010
by SYLVAN HOLDINGS, LLC, a Minnesota limited liability company (“Developer”), in
favor G&E HEALTHCARE REIT II SARTELL MOB, LLC, a Delaware limited liability
company (“Buyer”).

Recitals

WHEREAS, Developer is the developer of certain real property located in the City
of Sartell, Sterns County, Minnesota, more particularly described in that
certain Declaration of Easements, Development Standards and Protective
Covenants, dated December 9, 2004 and recorded with the County Recorder for
Stearns County, Minnesota on December 23, 2004 as Instrument Number 1138074 (the
“Declaration”); and

WHEREAS, Developer has developed the Property (as defined in the Declaration)
into a medical and professional campus commonly known as the “Medical Arts
Campus”; and

WHEREAS, pursuant to that certain Real Estate Purchase Agreement and Escrow
Agreement dated January 7, 2010 (as assigned and amended, the “Purchase
Agreement”), Developer, Stingray Properties, LLC, a Minnesota limited liability
company, Crystal Blue Properties, LLC, a Minnesota limited liability company,
and Dr. Samuel Elghor (collectively, “Seller”) agree to sell a portion of the
Property located at 162 and 166 19th Street South, Sartell, Minnesota 56377 (the
“Stingray Parcels”) to Buyer, and Buyer agreed to purchase from Seller, the
Stingray Parcels, in accordance with the terms and conditions set forth in the
Purchase Agreement; and

WHEREAS, Developer is entitled to enforce the Declaration pursuant to Section 11
thereof; and

WHEREAS, Buyer has requested that Developer certify Buyer’s compliance with the
Declaration and to waive the Developer’s right of repurchase, as more
particularly set forth below.

Certificate

NOW, THEREFORE, Developer hereby certifies as true and correct and in
recognition that Buyer will rely upon such certifications in consummating its
purchase of the Stingray Parcels under the Purchase Agreement, the following:

1. Recitals. The above Recitals are hereby incorporated into this Certificate as
if fully set forth herein.

2. Compliance. The Stingray Parcels are in full compliance with the terms of the
Declaration, including, without limitation, the Declaration’s provisions as to
construction standards, use and operation restrictions, site specifications and
requirements, architectural design, drainage and utility, landscaping,
off-street parking, loading and storage, signage and lighting, other
improvements, maintenance and repair.

3. No Sums Owed. Seller does not owe any sums under the Declaration.

4. Waiver of Right of Repurchase. Developer hereby waives the Developer’s Right
of Repurchase set forth in Section 2.3 of the Declaration with regard to the
Stingray Parcels.

5. Successors and Assigns. This certificate shall inure to the benefit of
Purchaser, its successors and assigns and shall be binding upon Developer and
Developer’s heirs, legal representatives, successors and assigns.

EXECUTED as of the date first written above.

Sylvan Holdings, LLC,

a Minnesota limited liability company

     
By:
Name:
Its:
       
     
     

2